The State Bureau of Inspection and Supervision made an examination of the books of the Village of Deer Park in accordance with 274 GC et seq. These statutes were held constitutional in State v. Maharry, 92 OS. 272. Since then, 276 GC., has been amended in respect to the salaries paid to examiners and assistants, the amendment having never been passed upon by the court.
These statutes provide that the cost , of the examination is to be borne by the political subdivision the books of which are examined. A bill was rendered for $387.67, to the county treasurer, to be deducted from the share of that village. The state treasurer was paid, but the county treasurer has not yet been reimbursed by the village.
Suit. was. brought by -Deer Park village to enjoin the collection of said sum and the Hamilton Common Pleas held that 276 GC., as amended 109 OL 98, is not of uniform operation throughout the ’ state and 'is therefore unconstitutional. The Court of Appeals affirmed the judgment of the .Common Pleas and to reverse this judgment' that' the' case is taken to the Supreme Court.
It is contended that taking the salaries of county auditor which as a criterion for the fixing of that of state examiners and assistants has been held, in the case of Theobold v. State 10 CC (N. S.) 1751 was not uniform operation throughout the state,, being, based on population.
Also.that “a legislative aet is presumed in law to be within, the constitutional power of the body making it, whether that body be a municipal or a state legislative body,” and that presumption. of validity. .of such legislative enactment cannot be overcome unless, it appears that there is a - clear conflict between the legislation in question and some particular provision or provisions of the constitution.” Xenia v. Schmidt, 101 OS 437.
It is claimed that the apparent unreasonableness of the bill for examinations, taking into consideration the size of the village and amount of its finance, lies in'the careless and lack of attention of its public officials, and not in the unconstitutionality of the law; ■
It is also contended that 274 GC and_ following, does not attempt to classify cities and villages by- any different -ratio, of population than that provided by the constitution.